Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office Action is in response to the application filed on January 13th, 2014 and in response to Applicant’s Arguments/Remarks filed on July 29th, 2022.  Claims 2 and 5-10 are pending.
Priority
3.	Application 14/154168 filed on January 13th, 2014 is a continuation of 13/492,726 filed on June 8th, 2012 which is a continuation of 13/235,180 filed on September 16th, 2011 which is a continuation of 12/835766 filed on July 15th, 2010 which is a continuation of 11/415948 filed on May 2nd, 2006 which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that the claims are not directed to a judicial exception, and more specifically  that “an electronic trading system that includes the functionality to control when and whether a modified order message is sent to an electronic exchange from a trading device for a trader based on condition filters set by an administrator computing device is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner respectfully disagrees. Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or by modifying the orders before they are sent to the exchange. By reducing potential losses that might have been caused by such unchanged orders a trader or trading house can benefit with increased profits” (page 7, lines 5-12). Examiner notes that this clearly details risk mitigation, by attempting to minimize losses and hopefully increasing profits by managing order submission. The claimed invention is drawn to setting a plurality of condition filters, receiving filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, preventing or modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange, which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, specifically mitigating risk in the trading environment, as well as a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The computing device, trading device and electronic exchange are just applying generic computer components to the recited abstract limitations. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Looking at the limitations of Applicant’s claimed invention there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, this claim recites an abstract idea.
6.	Applicant argues that “just as in Smith,” “the claim limitations integrate any judicial exception into a practical application and are not directed to a judicial exception.” More specifically, Applicant argues that the “pending claims include limitations that provide specific technological improvements over prior electronic trading systems.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks, nor a specific technological improvement. Specifically the pending application recites an alleged improvement in the management of trade orders by specifically setting a plurality of condition filters, receiving filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, preventing or modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order management, (i.e. “means for a user to process market information provided by an exchange, and react accordingly more quickly than other competing market participants”, see Applicant’s previous arguments), for which a computer is used as a tool in its ordinary capacity.
Further, as discussed below with respect to integration of the abstract idea into a practical application, claim 2 (and dependent claims) recite the additional elements of a computing device, a trading device, and an electronic exchange which amount to no more than mere instructions to apply the exception using a generic computer component. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Instead the additional elements relate to an alleged improvement in managing trading orders for which a computer is used as a tool in its ordinary capacity. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in filtering, monitoring and sending orders for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2, and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, and 5-10 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to setting a plurality of condition filters, receiving filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, preventing or modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange.
These above limitations as drafted as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice similar to hedging/mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) recite the additional elements of a computing device, trading device, and an electronic exchange. The computing device, trading device, and electronic exchange are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 2 recites electronic processor, a user input device, and an electronic exchange which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Page 10. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims and 5-10 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 5-10 are directed to an abstract idea and claims 2, and 5-10 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they do not teach all of the limitations of the pending application. 
US Patent Number 4,674,044 to Kalmus et al.
US Patent Number 7,389,263 to Gladstone
US Patent Application US2002/0107786 to Lehmann-Haupt et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693